      Case 6:20-cv-00475-ADA Document 32-1 Filed 10/05/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION


WSOU INVESTMENTS, LLC d/b/a BRAZOS
LICENSING AND DEVELOPMENT,                Case No. 6:20-cv-00475-ADA

           Plaintiff,
                                          JURY TRIAL DEMANDED
     v.

DELL TECHNOLOGIES INC., DELL INC.,
AND EMC CORPORATION,

           Defendants.



         DECLARATION OF BRIAN A. ROSENTHAL IN SUPPORT OF
    DEFENDANTS’ MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM
         Case 6:20-cv-00475-ADA Document 32-1 Filed 10/05/20 Page 2 of 2




I, Brian A. Rosenthal, declare as follows:

        1.      I am an attorney permitted to practice law before this Court pro hac vice and am

licensed to practice law in New York and the District of Columbia. I am a partner with the law

firm of Gibson, Dunn & Crutcher LLP and counsel of record for Defendants Dell Technologies

Inc., Dell Inc., and EMC Corporation in the above-captioned action. I have personal knowledge

and/or am directly informed of the matters stated below and, if called, would testify to them under

oath.

        2.      Attached hereto as Exhibit A is a true and correct copy of an excerpt from the file

history of U.S. Patent No. 7,453,888, specifically from a January 8, 2008 Final Rejection filed by

the examiner. This excerpt was retrieved from the United States Patent Office’s website

(https://portal.uspto.gov/pair/PublicPair) on October 4, 2020.

        3.      Attached hereto as Exhibit B is a true and correct copy of U.S. Patent No. 6,678,241

(“Gai”) which was cited in the file history of U.S. Patent No. 7,453,888. This patent was retrieved

from Google Patents (https://patents.google.com/patent/US6678241B1/) on October 4, 2020.

        4.      Attached hereto as Exhibit C is a true and correct copy of an excerpt from the file

history of U.S. Patent No. 7,453,888, specifically from an June 9, 2008 Applicant Response After

Final Action.    This excerpt was retrieved from the United States Patent Office’s website

(https://portal.uspto.gov/pair/PublicPair) on October 4, 2020.



        I declare under penalty of perjury that the foregoing is true and correct.



Dated: October 5, 2020
                                               /s/ Brian A. Rosenthal___
                                               Brian A. Rosenthal



                                                  1
